Exhibit 10.1

 

PROPRIETARY AND CONFIDENTIAL

 

 

MASTER SERVICES AGREEMENT

 

 

between

 

 

Osiris Therapeutics, Inc.

 

 

and

 

 

Prolexys Pharmaceuticals, Inc.

 

 

31 August 2011

 

--------------------------------------------------------------------------------


 

MASTER SERVICES AGREEMENT

 

This Master Services Agreement (“Agreement”) is made on 31 August 2011 (the
“Effective Date”) by and between Prolexys Pharmaceuticals, Inc., a Delaware
corporation, having its principal place of business at 410 Chipeta Way, Salt
Lake City, UT 84108 (hereinafter “Prolexys”) and Osiris Therapeutics, Inc. a
Maryland corporation, having its principal place of business 7015 Albert
Einstein Drive, Columbia, MD 21046  (hereinafter “Osiris”). When signed and
dated by both parties, this Agreement will set forth the terms and conditions
under which Osiris agrees to provide certain Services to Prolexys as set forth
herein.

 

RECITALS:

 

WHEREAS, Prolexys is in the business of developing and commercializing
anti-neoplastic therapies; and

 

WHEREAS, Osiris is in the business of providing professional pharmaceutical
development services and other services to the pharmaceutical companies,
including services related to the research and development of investigational
therapeutics; and

 

WHEREAS, Prolexys and Osiris desire to enter into this Agreement to provide the
terms and conditions under which Prolexys may engage Osiris from time-to-time to
provide Services (as defined herein).

 

NOW THEREFORE, for good and valuable consideration contained herein, the
exchange, receipt and sufficiency of which are acknowledged, the parties agree
as follows:

 

1.             DEFINITIONS.

 

1.1              “Agreement” means this agreement including all Exhibits hereto,
as it may be amended from time to time.

 

1.2              “All Applicable Laws” means all federal, state and/or local
laws rules and regulations of the United States, and foreign countries having
authority over the conduct of clinical studies, and which govern the conduct of
clinical studies or other activities of Osiris in providing Services (as defined
below) under this Agreement.  For studies conducted under an Investigational New
Drug application (“IND”), applicable laws and regulations include, but are not
limited to, 21 CFR §’s 312, 50, 56, and 11 (and 65/65/EEC, 75/318/EEC,
91/507/EEC for studies conducted in a European Union member state) and all
conditions of approval imposed by the reviewing Institutional Review Board
(“IRB”), established pursuant to 21 CFR § 56 / Ethics Committee and FDA and
other authorities.

 

1.3              “Assigned Patents” means any and all Patents assigned to
Prolexys and all Patents to which there is a right or obligation to be assigned
to Prolexys.  By way of non-limiting example, “Assigned Patents” includes the
Patents set forth in Exhibit A.

 

1.4              “Clinical Investigator” means a licensed physician who is a
qualified clinical investigator in good standing with the FDA willing and able,
and engaged by Osiris

 

2

--------------------------------------------------------------------------------


 

in accordance with the Agreement, to conduct a clinical investigation of the
Drug as set forth in the Clinical Study.

 

1.5              “Clinical Study” means the clinical testing procedures and
conditions as provided by Prolexys to Osiris and as updated from time to time.

 

1.6              “Copyrights” means the entire worldwide right, title and
interest of Prolexys in all copyrights under the copyright laws of the United
States and all other countries for the full term or terms thereof (and including
all copyright rights accruing by virtue of copyright treaties and conventions)
including, but not limited to, any and all renewals, extensions, reversion or
restoration of copyright now or hereafter provided by law and all rights to make
applications for and receive copyright registrations therefore in the United
States and all other countries.

 

1.7              “Drug” Prolexys’ drug, placebo and active comparator defined in
each specific Protocol.

 

1.8              “FDA” means the United States Food and Drug Administration, or
other similar foreign judicial, governmental or regulatory bodies having
jurisdiction over the conduct of the clinical studies.

 

1.9              “ICH” means the International Conference on Harmonization of
Technical Requirements for Registration of Pharmaceuticals for Human Use.

 

1.10            “Investigator Services Agreement” means an agreement for the
conduct of one or more clinical studies to be executed between (i) Osiris or
Prolexys and (ii) Clinical Investigators or the institution at which such
studies will be conducted.

 

1.11            “Know-How” shall mean information which has been created,
developed, or fixed in any tangible medium of expression and which is directly
related to the use of, or desirable for the practice of, the intellectual
property Rights.

 

1.12            “Licensed Patents” means any and all Patents to which one or
more rights are licensed to Prolexys.  By way of non-limiting example, “Licensed
Patents” includes the Patents set forth in Exhibit A.

 

1.13            “Osiris Development Costs” means all costs and expenses incurred
by Osiris in the conduct of Services during the term of the agreement, including
but not limited to FTE expense and clinical site development costs that are not
Prolexys Development Costs or not otherwise paid by Prolexys.

 

1.14            Parties” shall mean Prolexys and Osiris; “Party” shall mean
Prolexys or Osiris.

 

1.15            “Patents” means any document in which Prolexys has one or more
rights wherein the document signifies or confers or has the potential (e.g.
though filing, prosecution or processing) to signify or confer rights to exclude
one or more of making, using, importing, exporting, or selling a product in at
least one jurisdiction in the world. “Patents” include any Patent that may issue
thereon or therefore and all reissues, extensions, renewals, divisions, and
continuations (including continuations-in-part) thereof and all and foreign
counterparts.  By way of non-limiting example, “Patents” includes the documents
and all foreign counterparts in Exhibits A.

 

3

--------------------------------------------------------------------------------


 

1.16            “Pre-clinical Study” means the pre-clinical testing procedures
and conditions as provided by Prolexys to Osiris and as updated from time to
time.

 

1.17            “Prolexys Development Costs” means all costs and expenses
incurred in the conduct of Services paid directly by Prolexys or reimbursed to
Osiris over the course of the agreement.

 

1.18            “Reports” means all documentation, electronic or otherwise
containing Information.  By way of example, “Reports” includes all documents
summarizing preclinical and clinical study reports that have been produced prior
to or after the Effective Date, and include the documents referenced in Exhibit
B.

 

1.19            “Rights” means all rights associated with the Assigned Patents,
the Licensed Patents, all Information, all Technology Licenses, all Copyrights,
all Reports, and all other rights to all Prolexys assets.

 

1.20            “Services” means all services provided to Prolexys including but
not limited to administrative (including, but not limited to, accounts payable
and accounts receivable), strategic planning, expert consultation, clinical
trial services, statistical programming and analysis, data processing, data
management, regulatory, clerical, project management, strategic advice, legal
advice, intellectual property services, and other research and development
services.

 

1.21            “Technology Licenses” means any and all licenses where a third
party is the licensor and Prolexys is a licensee.

 

1.22            “Third Party” means any individual or entity other than a Osiris
or Prolexys.

 

2.             SCOPE OF THE AGREEMENT; NATURE OF SERVICES; OBLIGATIONS OF OSIRIS
AND PROLEXYS.

 

2.1.             This Agreement covers the provision of all Services requested
by Prolexys to be performed by Osiris. Osiris shall have the right to
subcontract any obligations deriving from this Agreement.

 

2.2.             Prolexys hereby authorizes Osiris to execute or obtain the
execution of any Investigator Services Agreement on behalf of Prolexys or in
connection with the conduct of any Pre-clinical Study or Clinical Study.

 

2.3.             Osiris shall install appropriate quality controls in order to
monitor Clinical Investigator compliance with the Protocol and all applicable
laws, rules and regulations including but not limited to Good Manufacturing
Practices, Good Clinical Practices, Good Documentation Practices and Good
Laboratory Practices (all as defined in applicable sections, as amended from
time to time, of CFR Title 21 and ICH Guidelines Step 5).

 

2.4.             Pursuant to 21 CFR 312.52, Prolexys shall transfer its
obligations for each Clinical Study to Osiris and agrees that the same should be
included of FDA Form 1571,

 

4

--------------------------------------------------------------------------------


 

Section 13.  Osiris shall perform its obligations hereunder in a professional,
workmanlike and timely manner, as a contract research organization in accordance
with 21 CFR 312.52 and in accordance with All Applicable Laws.  Osiris agrees to
carry out diligently all transferred obligations.

 

2.5.             Prolexys hereby grants Osiris the authority to submit any
information to FDA on behalf of Prolexys, or prepare any such submissions under
the direction of Prolexys for submission by Prolexys to the FDA, including any
IND(s), and NDA(s), or any supplement thereto.

 

2.6              Osiris agrees to provide Prolexys with an overall estimate of
costs to complete the Services in this agreement. Additionally, quarterly
updates on program activities and Osiris Development Costs and Prolexys
Development Costs incurred in the conduct of services under this agreement will
be provided.  Such updates will also include an estimated budget for the next
two (2) calendar quarters.

 

2.7              Prolexys shall be solely responsible for payment of all fees,
direct expenses and pass-through costs incurred by Osiris related to the conduct
of Services so long as these expense are not more than 10% greater than the
current quarterly estimate unless otherwise approved.

 

3.             Consideration: Right of First Refusal and Contingent Fees

 

3.1.             Prolexys, in consideration of the Osiris providing its Services
hereunder, irrevocably grants to Osiris the first right of refusal to purchase
or license the Rights for a period of two (2) years after the final case study
report for the latest to complete of any clinical trials subject to the terms of
this agreement is delivered to Prolexys (the “Option Period”).  If Osiris
exercises its right under this section, the Parties agree to negotiate in good
faith with the objective of memorializing a transaction.

 

3.2.             To the extent there is a third party offer for the Rights
during the Option Period, Prolexys agrees to provide Osiris seven (7) days in
which Osiris will notify Prolexys that it intends to negotiate in good faith to
come to a definitive agreement. Upon exercise of the Right of First Refusal by
Osiris, Prolexys agrees negotiate in good faith exclusively with Osiris to
finalize a definitive transaction for the Rights for a period of sixty (60)
days.   In no event shall Osiris be obligated to exercise its Right of First
Refusal.

 

3.3.             In any event, Prolexys agrees to offer terms to Osiris, which
in the aggregate are at least as favorable as terms offered to the Third Party
offer (“Right of First Refusal”).

 

3.4.             If Prolexys sells, licenses or otherwise transfers any interest
in the Rights to a Third Party, then Prolexys shall pay Osiris the greater of
three (3) the Osiris Development Costs incurred by Osiris on Prolexys’ behalf
between September 1, 2011 and the execution date of the agreement between
Prolexys and the Third Party or $2 million

 

5

--------------------------------------------------------------------------------


 

USD, but in no event should the payment to Osiris exceed 50% of the payment to
Prolexys.  Payment to Osiris would be due within ten (10) days of receipt of
payment by Prolexys from the Third Party and the successful transfer to the
Third Party of all data and Know-How sufficient to continue further development
of Rights

 

4.             TERM

 

This Agreement shall commence on the date of execution and shall continue until
terminated by either party in accordance with Section 13 below.

 

5.             CONFIDENTIALITY.

 

5.1.             Scope.  It is understood that during the course of this
Agreement, Osiris and its employees may be exposed to data and information,
including data and information developed as a result of the Services provided
under this Agreement (including, but not limited to, all draft and final case
report forms, dictionaries, reports, site agreements, Clinical Study
documentation, audit and monitoring records, patient lists, intellectual
property, financial information and all electronic records of study data and
documents), all of which are confidential and proprietary to Prolexys.  All such
data and information (hereinafter “Prolexys Confidential Information”) written
or verbal, made available, disclosed, otherwise made known to Osiris and its
employees, or developed by Osiris or its employees as a result of Services under
this Agreement shall be considered proprietary and confidential and shall be
considered the sole property of Prolexys.  All information regarding Osiris’s
pricing and Osiris’s Property (as defined in Section 6.2 below), disclosed by
Osiris to Prolexys in connection with this Agreement is proprietary,
confidential information belonging to Osiris (the “Osiris Confidential
Information,” and together with the Prolexys Confidential Information, the
“Confidential Information”).

 

5.2.             Obligations.  The Confidential Information of a disclosing
party shall be used by the receiving party and its employees only for purposes
of performing the receiving party’s obligations or exercising its rights
hereunder.  Each party agrees that it will not reveal, publish or otherwise
disclose the Confidential Information of the other party to any third party
without the prior written consent of the disclosing party.  Notwithstanding the
provisions contained within this Section 5, Prolexys may use the prices provided
hereunder and amounts paid for the Services for its internal budgeting,
estimation and bidding processes and Prolexys may make disclosures to the extent
required by securities and other applicable laws or regulations.  Except as
otherwise requested, upon expiration or termination of this Agreement and/or
upon Prolexys’ request, Osiris shall deliver all Prolexys Confidential
Information to Prolexys. These obligations of confidentiality and nondisclosure
shall remain in effect for a period of five years after the termination of this
Agreement.

 

5.3.             Exceptions.  The foregoing obligations shall not apply to
Confidential Information to the extent that it is clearly and convincingly shown
that such Confidential

 

6

--------------------------------------------------------------------------------


 

Information: (a) is or becomes generally available to and known by the public
other than as a result of a disclosure by the receiving party; (b) becomes
available to the receiving party other than in connection with this Agreement on
a non-confidential basis from a source which is not prohibited from disclosing
such information; (c) was developed independently of any disclosure by the
disclosing party or was known to the receiving party prior to its receipt from
the disclosing party, all as evidenced by receiving party’s written records
dating prior to disclosure; or (d) is required by law to be disclosed.

 

6.             OWNERSHIP OF INVENTIONS AND OTHER INTELLECTUAL PROPERTY.

 

6.1.             Prolexys Rights.  All data and information generated or derived
by Osiris as the result of Services performed by Osiris under this Agreement or
through the use of or access to the Prolexys Confidential Information shall be
and remain the exclusive property of Prolexys. All data, information, reports,
and any discoveries, inventions, works of authorship, ideas, suggestions that
may evolve from the data and information described above or as the result of
Services performed by Osiris under this Agreement or through the use of or
access to the Prolexys Confidential Information (collectively “Developments”)
shall belong to Prolexys and Osiris agrees to promptly inform Prolexys of such
Developments, and hereby fully assigns to Prolexys all of its rights in all such
Developments and any related patents, copyrights and other intellectual property
rights.

 

6.2.             Osiris Rights.  Prolexys acknowledges that Osiris possesses or
may in the future possess certain inventions, processes, know-how, trade
secrets, improvements, other intellectual properties and other assets, including
but not limited to analytical methods, procedures and techniques, procedure
manuals, personnel data, financial information, computer technical expertise and
software, which have been independently developed by Osiris, which are derived
not through the use of or access to the Prolexys Confidential Information or as
a result of performing the Services hereunder, and which relate to the business
or operations of Osiris (collectively “Osiris’s Property”). Prolexys and Osiris
agree that any Osiris’s Property or improvements thereto which are used,
improved, modified or developed by Osiris during the term of this Agreement are
the sole and exclusive property of Osiris.

 

6.3.             Data Retention.  At the completion of Services by Osiris, all
materials and all other data owned by Prolexys, regardless of the method of
storage or retrieval, shall either be as elected by Prolexys (a) delivered to
Prolexys in such form as is then currently in the possession of Osiris, (b)
retained by Osiris for Prolexys for a period of two (2) years, or (c) otherwise
disposed of, at the direction and written request of Prolexys.  Prolexys shall
pay the reasonable costs associated with either of the above options (b) or
(c).  Osiris, however, reserves the right to retain, at its own cost and subject
to the confidentiality provisions herein, one copy of all materials provided to
Prolexys as the result of the Services, to be used solely to satisfy regulatory
requirements or to resolve disputes regarding the Services, provided that such
copy is placed in a legal archive not electronically or physically available to

 

7

--------------------------------------------------------------------------------


 

Osiris personnel or others except as needed for and during the occurrence of any
dispute for which reference to such archived copy is needed, and that the
confidentiality obligations under this Agreement shall apply to the archived
copy so long as it exists.

 

7.             DISCLOSURE AND EVALUATION.

 

7.1              During the Option Period, Prolexys shall provide Osiris
quarterly updates summarizing all pre-clinical and clinical progress (including
copies of any draft and final study reports completed during the preceding
quarter), cash flow reports, all material information necessary to meet
government disclosure requirements, and copies of any U.S. or foreign patent
application filed by or on behalf of Prolexys.

 

7.2              During the Option Period, Prolexys shall furnish to Osiris
reasonable opportunity to confer with Prolexys on the Rights.

 

7.3              During the Option Period, Prolexys shall augment its written
disclosures and reports with additional technical data to assure that Osiris has
the most current information.

 

7.4              Osiris agrees to share with Prolexys, on a confidential basis,
all experimental data related to Rights generated during the Option Period.

 

8.             REGULATORY COMPLIANCE; INSPECTIONS, WARRANTIES.

 

8.1.             Compliance.  Osiris agrees that the Services will be conducted
in compliance with All Applicable Laws, including but not limited to the U.S.
Food, Drug and Cosmetic Act and the regulations promulgated pursuant thereto,
and all applicable FDA and ICH guidance documents pertaining to the Services
provided hereunder, and with the highest standard of expert care customary in
the contract research organization industry, but no less than professional level
of services, and to the extent not in conflict with any of the foregoing, with
all applicable Osiris procedures.  Osiris certifies that, on the date hereof
Osiris has not been debarred, and has not been convicted of a crime that could
lead to debarment, under the Generic Drug Enforcement Act and that it will use
its best efforts not to employ any person or entity that has been so debarred or
convicted to perform any Services under this Agreement.  Osiris further
certifies that it has no knowledge of any circumstances which may affect the
accuracy of the representations set forth above, including, but not limited to,
regulatory agency investigations of, or debarment proceedings against, Osiris or
any person or entity performing , or rendering assistance related to, the
Services. Osiris shall notify Prolexys promptly upon becoming aware of any such
circumstances during the term of this Agreement.

 

8.2.             Audits and Facilities Examination.  Both Parties shall maintain
computerized records and files and trial master file data in accordance with
Good Clinical Practice and all other Applicable Laws and regulations.

 

8

--------------------------------------------------------------------------------


 

Upon request by any properly authorized officer or employee of any government or
regulatory authority to have access to or verify any record, report,
documentation or data in Osiris’s possession, custody or control, Osiris shall
inform Prolexys of such request.

 

During the term of this Agreement, Osiris will permit Prolexys’ representatives
to examine or audit the work performed hereunder, and the facilities under
Osiris control at which the Services will be conducted.

 

8.3.             Electronic Systems.  Osiris represents and warrants that all
computer systems and electronic records used by Osiris or delivered to Prolexys:
(i) have been and shall be developed, validated, established and maintained in
full accordance with applicable FDA regulations (including 21 CFR Part 11),
requirements and guidance documents; (ii) are not subject to any errors,
anomalies or impairment in connection with the use, calculation, representation
or handling of any form of date related information or upon, across or after any
date; (iii) are free of any unintended programming (including computer viruses
and other harmful programming) and for any electronic records delivered to
Prolexys any form of lock or other access or use control which may impair
Prolexys’ full and unconditional use of such electronic records; and (iv) are
free of any lien or license or any requirement to obtain any license for their
use or products needed for their use (except for such readily available software
licenses normally required for the products used to handle and use such
electronic records).

 

9.             CONFLICT OF AGREEMENTS.

 

Osiris represents to Prolexys that it is not a party to any agreement which
would prevent them from fulfilling its obligations under this Agreement.

 

10.          PUBLICATION.

 

Osiris shall not publish the results of any Pre-clinical Study or Clinical study
without the consent of Prolexys.

 

11.          LIMITATION OF LIABILITY.

 

Under no circumstances shall a Party be entitled to incidental, indirect,
consequential or special damages under any theory of law (including, but not
limited to, contract, negligence, tort liability and strict liability in tort)
arising in connection with such default or breach of the other Party’s
obligations under this Agreement or any documents related thereto.

 

12.          INDEMNIFICATION.

 

12.1.           Osiris Obligation.  Osiris shall indemnify, defend and hold
harmless Prolexys, its employees, officers, directors, agents, and principals
(collectively “Prolexys Indemnitees”) from and against any and all third party
claims or demands for damages, suits, liabilities, reasonable fees and expenses
of attorneys and other

 

9

--------------------------------------------------------------------------------


 

experts, penalties, court costs, and other expenses (collectively “Losses”)
suffered or incurred by the Prolexys Indemnitees arising directly or indirectly
from Osiris’s negligence or willful misconduct in the performance of the
Services provided by Osiris under this Agreement, provided, however, that
Osiris’s obligation hereunder will be reduced in an amount in proportion to the
percentage for such Losses caused by Prolexys’s negligence or willful
misconduct.

 

12.2.           Prolexys Obligation.  Prolexys shall indemnify, defend and hold
harmless Osiris, its employees, officers, directors, agents, and principals
(collectively “Osiris Indemnitees”) from and against any and all Losses suffered
or incurred by the Osiris Indemnitees arising directly or indirectly from the
negligence or willful misconduct of Prolexys provided, however, that Prolexys’s
obligation hereunder will be reduced in an amount in proportion to the
percentage of Osiris’s responsibility for such Losses.

 

12.3.           Indemnification Procedure.  Each party and any person seeking
indemnification or defense under or this Agreement shall give the indemnifying
party prompt and timely notice of any demands, claims, actions, proceedings, or
litigation claim or lawsuit (including a copy thereof) served upon it or which
such person has or should have knowledge of, and of any events that might give
rise to such demands, claims, actions, proceedings, litigation, or Losses and
shall fully cooperate with the indemnifying party and its legal representatives
in the investigation, defense and settlement of any matter that is the subject
of indemnification, and shall provide the indemnifying party with a right to
seek, and shall cooperate with such party in seeking, claims against any person
to recover from that person damages or other remedies related to the matters for
which the indemnification and/or defense obligations are incurred.  Neither
party, nor any other indemnified person, shall unreasonably withhold its
approval of the settlement of any claim, liability, or action covered by the
Indemnification provisions.

 

13.  TERMINATION.

 

13.1.           General Procedure.  This Agreement may be terminated by either
Prolexys or Osiris at any time during the term of this Agreement as set forth
herein such termination being effective ten (10) days after receipt of Notice.

 

13.2.           Survival.  The rights and obligations of the parties under
Section 1, 3, 5, 6, 8, 10, 12, 19 and 20 shall survive any termination or
expiration of this Agreement hereto.

 

14.  RELATIONSHIP WITH SUBCONTRACTORS.

 

Prolexys agrees that Osiris may, in its sole discretion, use the Services of one
or more subcontractors to fulfill Osiris’s obligations under this Agreement. 
Any subcontractor so used shall be subject to all of the terms and conditions
applicable to Osiris under this Agreement, and entitled to all rights and
protections afforded Osiris under this Agreement.

 

10

--------------------------------------------------------------------------------


 

Osiris may, in its sole discretion, assign, transfer or delegate any obligations
relating to this Agreement to subcontractors without Prolexys’ prior written
authorization

 

15.          PROLEXYS COOPERATION; DISCLOSURE OF HAZARDS.

 

Prolexys shall forward to Osiris in a timely manner all data and information
known to Prolexys and in Prolexys’ possession or control and reasonably
necessary for Osiris to conduct the Services.  Osiris shall forward to Prolexys
in a timely manner all data and information known to Osiris and in its
possession or control and reasonably necessary for or relevant to Prolexys to
utilize the Services, and results of such Services, or the Clinical Study to
which the Services relate.  Osiris shall not be liable to Prolexys nor be deemed
to have breached this Agreement for errors, delays or other consequences to the
extent arising from Prolexys’ failure to timely provide documents, materials or
information or to otherwise cooperate with Osiris in order for Osiris to timely
and properly perform its obligations.  If Osiris will be responsible for
handling Prolexys’ investigational drugs, Prolexys shall provide Osiris with all
information reasonably known to it regarding known or potential hazards
associated with the use of any substances supplied to Osiris by Prolexys.

 

16.          ADVERSE EXPERIENCES.

 

In the event a patient enrolled in the project suffers an illness or injury
which the Clinical Investigator and Prolexys reasonably determines to be an
adverse experience to the drug, Prolexys shall pay all necessary and reasonable
medical expenses directly associated with the emergency medical treatment of
such adverse reaction.  In the event that diagnostic procedures are reasonably
required to determine whether the patient’s symptoms are an adverse reaction to
the drug, Prolexys shall pay the reasonable expenses of such diagnostic
work-up.  Osiris shall have, at its sole discretion, the right to discontinue
any clinical trial for safety concerns.

 

17.          NOTICES AND DELIVERIES.

 

Any notice required or permitted to be given hereunder by either party
(“Notice”) shall be in writing and shall be deemed given on the date received if
delivered personally or by a reputable overnight delivery service, or three days
after the date postmarked if sent by registered or certified mail, return
receipt requested, postage prepaid to the following addresses:

 

11

--------------------------------------------------------------------------------


 

If to Prolexys:



Prolexys Pharmaceuticals, Inc.



ATTN: Yves Huwyler
Neuhofstrasse 8
8834 Schindellegi
Switzerland

 

If to Osiris:



Osiris Therapeutics, Inc.



ATTN: Chief Financial Officer
7015 Albert Einstein Drive
Columbia, MD 21046
Fax No.: 443-378-8820

 

18.          INSURANCE.

 

Osiris will maintain insurance in an amount that it reasonably believes will be
adequate to cover its obligations hereunder, and, upon request, will provide to
Prolexys a certificate of insurance showing that such insurance is in place.

 

19.          DISPUTE RESOLUTION.

 

19.1.           Negotiation and Escalation.  If any controversy or claim arises
relating to this Agreement, the Parties will attempt in good faith to negotiate
a solution to their differences.  If the representatives of the Parties
primarily involved in the controversy or claim cannot resolve the dispute, then
such controversy or claim shall be escalated to the presidents of Prolexys and
Osiris.  If negotiation does not result in a resolution within thirty (30) days
of when one Party first notifies the other of the controversy or claim, either
Party may resort to arbitration under Section 19.2.

 

19.2.           Arbitration.  Any controversy or claim between the Parties
arising out of or relating to this Agreement or a breach thereof which cannot be
resolved by negotiation pursuant to Section 19.1 will be resolved by binding
arbitration administered by the American Arbitration Association (the “AAA”)
under this Section 19.2 and the AAA’s then-current Commercial Arbitration
Rules.  If any part of this Section 19.2 is held to be unenforceable, it will be
severed and will not affect either the duty to arbitrate or any other part of
this Section 19.2.  The arbitration will be held in Baltimore, Maryland, before
a sole disinterested arbitrator who is an attorney knowledgeable and experienced
in handling pharmaceutical development disputes.  The arbitrator shall be
appointed jointly by the Parties hereto within thirty (30) days following the
date on which the arbitration is instituted.  If the Parties are unable to agree
upon the arbitrator within such thirty (30) day period, the arbitrator shall be
appointed in accordance with the AAA’s rules for the appointment of an
arbitrator from the AAA panel.  The arbitrator’s award will be final and binding
and judgment on the award may be entered in any court having jurisdiction
thereof.  The arbitrator will not have the power to award punitive or exemplary
damages, or any damages excluded by, or in excess of, any damage limitations
expressed in this Agreement.  The arbitrator will be obligated to apply and
follow the substantive law of the State of Delaware.

 

12

--------------------------------------------------------------------------------


 

19.3.           Equitable Relief.  Notwithstanding the provisions of Sections
19.1 and 19.2 above, either of the Parties may seek from a court of competent
jurisdiction any interim or provisional equitable relief necessary to protect
the rights or property of such Party without the necessity of proving actual
damages or posting of bond or any other security.

 

20.          MISCELLANEOUS

 

20.1.           Force Majeure.  In the event either Party shall be delayed or
hindered or prevented from performing of any act required hereunder by reasons
beyond its ability to reasonably anticipate and prevent or mitigate, including
strike, lockouts, labor troubles, inability to procure materials or services,
failure of power or restrictive government or judicial orders (except for those
arising from Osiris actual or alleged violation of applicable laws or
regulations), or decrees, riots, insurrection, war, Acts of God, inclement
weather,  or other reason or cause beyond that Party’s control, then performance
of such act (except for the payment of money owed) shall be extended for the
reasonable period of such delay, and either Party shall be granted a reasonable
period of time to perform after the cessation of the reason for the delay.

 

20.2.           Choice of Law and Enforceability.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Maryland,
as if executed and fully performed within Maryland; any disputes under this
Agreement shall be subject to the exclusive jurisdiction and venue of the
Maryland state courts and the Federal courts located in Maryland, and the
parties hereby consent to the personal and exclusive jurisdiction and venue of
these courts. The failure to enforce any right or provision herein shall not
constitute a waiver of that right or provision.  If any provisions herein are
found to be unenforceable on the grounds that they are overly broad or in
conflict with applicable laws, it is the intent of the parties that such
provisions be replaced, reformed or narrowed so that the Parties’ original
business purpose can be accomplished to the extent permitted by law, and that
the remaining provisions shall not in any way be affected or impaired thereby.

 

20.3.           Entire Agreement and Modification.  This Agreement, and its
attachments, contain the entire understandings of the Parties with respect to
the subject matter herein, and supersedes all previous agreements (oral and
written), negotiations and discussions.  Any modifications to the provisions
herein must be in writing and signed by the Parties.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
through their duly authorized officers on the date(s) set forth below.

 

ACKNOWLEDGED, ACCEPTED AND AGREED TO:

 

For Prolexys Pharmaceuticals, Inc.:

 

For Osiris Therapeutics, Inc.:

 

 

 

 

 

 

/s/ YVES HUWYLER

 

/s/ PHILIP R. JACOBY, JR.

Yves Huwyler

 

Philip R. Jacoby, Jr.

Authorized Representative

 

Chief Financial Officer

 

 

 

 

 

 

Date: September 9, 2011

 

Date: September 8, 2011

 

 

 

 

 

 

 

 

REVIEWED BY OSIRIS THERAPEUTICS, INC. LEGAL DEPARTMENT

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PATENTS — Non-limiting Examples

 

Country

 

Patent Application

 

Title

United States

 

60/547157

 

Small Molecule Vasoactive Comp

United States

 

11/065270

 

Non-peptidyl agents with pHSP2

Patent Cooperation Treaty

 

PCT/US2005/006126

 

Non-peptidyl agents with pHSP2

Australia

 

2005216969

 

Non-peptidyl agents with pHSP2

Canada

 

2557144

 

Non-peptidyl agents with pHSP2

EPC

 

5723829.7

 

Non-peptidyl agents with pHSP2

Japan

 

2006-554338

 

Non-peptidyl agents with pHSP2

United States

 

12/288458

 

Non-peptidyl agents with pHSP2

United States

 

60/647303

 

Erastin and erastin binding pr

United States

 

60/762221

 

Erastin and erastin binding pr

United States

 

11/340430

 

Erastin and erastin binding pr

United States

 

11/883092

 

Quinoxaline derivatives as ant

Patent Cooperation Treaty

 

PCT/US2006/002717

 

Quinoxaline derivatives as ant

Australia

 

2006208084

 

Quinoxaline derivatives as ant

Brazil

 

PI06073069

 

Quinoxaline derivatives as ant

Canada

 

2595848

 

Quinoxaline derivatives as ant

China P.R.

 

200680009733.5

 

Quinoxaline derivatives as ant

EPC

 

6733907.7

 

Quinoxaline derivatives as ant

Israel

 

184788

 

Quinoxaline derivatives as ant

India

 

6406/DELNP/2007

 

Quinoxaline derivatives as ant

Japan

 

2007-552406

 

Quinoxaline derivatives as ant

South Korea

 

10-2007-7019501

 

Quinoxaline derivatives as ant

Mexico

 

MX/a/2007/008931

 

Quinoxaline derivatives as ant

New Zealand

 

560320

 

Quinoxaline derivatives as ant

Taiwan

 

95102803

 

Erastin and erastin binding pr

United States

 

60/753916

 

Fused pyridones, and uses ther

United States

 

60/834989

 

Fused pyridones, and uses ther

United States

 

12/086909

 

Fused Pyridones and Thiopyrimi

Patent Cooperation Treaty

 

PCT/US2006/049168

 

Fused Pyridones and Thiopyrimi

Taiwan

 

95148356

 

Fused pyridones, and uses ther

 

15

--------------------------------------------------------------------------------


 

Country

 

Patent Application

 

Title

United States

 

60/753801

 

Aryl-substituted quinazolones,

United States

 

60/833855

 

Aryl-substituted quinazolones,

United States

 

12/086900

 

3-Aryl-substituted quinazolone

Patent Cooperation Treaty

 

PCT/US2006/049172

 

3-Aryl-substituted quinazolone

Australia

 

2006330883

 

3-Aryl-substituted quinazolone

Brazil

 

PI0620264-0

 

3-Aryl-substituted quinazolone

Canada

 

2634768

 

3-Aryl-substituted quinazolone

China P.R.

 

200680052925.4

 

3-Aryl-substituted quinazolone

EPC

 

6848105

 

3-Aryl-substituted quinazolone

India

 

5448/DELNP/2008

 

3-Aryl-substituted quinazolone

Japan

 

2008-547646

 

3-Aryl-substituted quinazolone

Taiwan

 

95148355

 

Aryl-substituted quinazolones,

United States

 

12/665676

 

Methods of Treating Multiple M

United States

 

60/547158

 

Vasoactive compounds and uses

United States

 

60/603971

 

Novel phosphatase and kinase i

United States

 

60/753664

 

Gem-disubstituted quinazolinon

United States

 

60/834028

 

Gem-disubstituted quinazolinon

United States

 

60/962642

 

Gem-disubstituted quinazolinon

United States

 

60/834027

 

N-alkyl substituted piperaziny

United States

 

12/375402

 

N-alkyl substituted piperaziny

Patent Cooperation Treaty

 

PCT/US2007/016996

 

N-alkyl substituted piperaziny

United States

 

61/198368

 

N-aminoalkylphenoxyacetyl pipe

United States

 

60/554303

 

Huntingtin interactome

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Pre-Clinical & Clinical Reports

 

·      PX-936-0502, PRLX 93936 Efficacy Study:  Determination of Minimum
Effective IV Dose Against HT-1080 Xenografts, Experiment Date: 17 Sep 2007

 

·      PX-936-XXXX v1-0, PRLX 93936 Interval Dosing Study:  Determination of
Optimal IV Dosing Regimen Against HT-1080 Xenografts, Experiment Date: 4 Aug
2008

 

·      Characterization of Cell Signaling Responses to PRLX 93936, 2008-2009

 

·      In vivo Biomarker Validation, 2008-2009, 2008-2009

 

·      PRLX 93936 Phosphatase Enzyme Profiling, 2008-2009

 

·      Testing of PRLX 93936 on Isogenic Cell Lines, 2008-2009

 

·      Millipore PRLX 93936 Phosphatase Profiling, 2009-2010

 

·      Millipore PRLX 93936 Phosphatase IC50 Profiling, 2009-2010

 

·      Millipore PRLX 93936 Kinase Profiling, 2009-2010

 

·      siRNA Target Validation of LMWPTP-B(ACP1) and MKP5(DUSP10), 2009-2010

 

17

--------------------------------------------------------------------------------